Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon A. Chan on 6/14/21.
The application has been amended as follows: 
Claim 1:
Please amend “wherein n1 and n2 are each independently 0 or 1;
wherein when n1 or n2 is 0, L1 or L2 is not present; wherein n1 + n2 is at least 1” as found at the end of claim 1 to --wherein n1 is 1; n2 is 0 or 1, wherein when n2 is 0, L2 is not present--.
	Claim 6:
Please amend “wherein L1 is present and is selected” to --wherein L1 is selected--.
Claim 15:
Please amend “wherein n1 and n2 are each independently 0 or 1;
wherein when n1 or n2 is 0, L1 or L2 is not present; wherein n1 + n2 is at least 1” as found at the end of claim 15 to --wherein n1 is 1; n2 is 0 or 1, wherein when n2 is 0, L2 is not present--.
Claim 19:
Please amend “wherein n1 and n2 are each independently 0 or 1;
wherein when n1 or n2 is 0, L1 or L2 is not present; wherein n1 + n2 is at least 1” as found towards the end of claim 19 to --wherein n1 is 1; n2 is 0 or 1, wherein when n2 is 0, L2 is not present--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments and the Examiner’s amendments above place the application in condition for allowance.  The Examiners amendments made above were to overcome a reference which was discovered during further search.  Specifically, Egen et al. (US 2014/0309428) teaches 1 which is now required to be present.  The prior art references relied upon in the final rejection dated 4/5/21 are overcome by Applicants amendments for the reasons provided in Applicants arguments dated 6/3/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766